DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 20 June 2022, the amendments to the claims have been entered into the application.  By this amendment, claims 11-12 are cancelled, no claims have been added, and claims 1-10 & 13-21 are currently pending in the application.  The amendments to the claims have been addressed in the revised rejections as presented below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-10, 15-17, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by World Intellectual Property Organization Document WO 2012/121735 A1 by Tessiore et al (Tessiore).
Regarding claim 1, Tessiore discloses a firearm that automatically controls the release of bullets (See at least Abstract), comprising: one or more sensors that are configured to provide real-time image data of the view in front of the firearm (See at least Abstract and at least Page 8); a computer that is configured to identify legitimate targets in the real-time image data, without user intervention (See at least Abstract and at least Pages 8-12 & 40); a trigger sensor that is configured to directly or indirectly determine if the trigger is engaged (See at least Page 39); wherein as long as the trigger is engaged, the firearm is configured to continuously acquire real-time sensor data, identify legitimate targets and automatically release bullets when the firearm predicts that the target will be hit (See at least Pages 12 & 32); wherein legitimate targets are identified automatically in the real-time image data even if they did not appear in the real-time image data when the trigger was initially engaged (See at least Brief Summary section and Detailed Description section, noted that the system identifies targets from the stream of image data, there is no intervention from a user to identify the targets within the data, and/or the descriptions that denote an intelligent weapon system that automatically locks on a target and fires when ready).
Regarding claim 2, Tessiore further discloses wherein the firearm is configured to release a first bullet immediately when the trigger is engaged by the user (See at least Page 27).
Regarding claim 3, Tessiore further discloses wherein the firearm is configured to first identify targets before releasing a first bullet (See at least Pages 27 and 32).
Regarding claim 4, Tessiore further discloses wherein the one or more sensors include a camera, an infrared sensor, an acoustic sensor, an RF sensor, a Radar or a Lidar (See at least Page 16).
Regarding claim 5, Tessiore further discloses wherein the firearm includes a status sensor that is configured to sample lighting or visibility of the view or image data and selects a sensor from the one or more sensors responsive to measurements of the status sensor (See at least Page 17).
Regarding claim 6, Tessiore further discloses wherein the firearm is configured to use two or more different types of sensors for acquiring real-time image data to enhance accuracy (See at least Page 17).
Regarding claim 7, Tessiore further discloses wherein the targets identified as legitimate, include targets that are designated by a device external to the firearm.
Regarding claim 8, Tessiore further discloses wherein the firearm includes a mode selector configured to activate and deactivate the automatic release of bullets (See at least Pages 18-19).
Regarding claim 9, Tessiore further discloses wherein the firearm includes a mode selector configured to activate a learning mode in which a user teaches the firearm what are legitimate targets or what are non-legitimate targets (See at least Pages 14-15 & 34).
Regarding claim 10, Tessiore further discloses wherein the firearm includes a mode selector configured to activate a calibration mode in which a user calibrates the one or more sensors of the firearm (See at least Pages 14-15 & 34).
Regarding claim 15, Tessiore further discloses wherein the computer includes a firing window module that is configured to calculate when to release a bullet for each shot so the target will be hit based on one or more of the following: a status of the firearm, environmental factors, a ballistic solution, a bullet firing delay, position and/or motion of the target relative to the barrel of the firearm and motion of the firearm relative to the target (See at least Pages 19, 32, & 34).
Regarding claim 16, Tessiore further discloses wherein the firing window module sets a firing window size for allowing release of bullets when the target is aligned within the firing window (See at least Pages 19, 32, & 34, “confidence level”).
Regarding claim 17, Tessiore further discloses wherein the firing window size is adapted to the stability of the user and/or target motion, to increase probability of hitting the target (See at least Pages 19, 32, & 34, “confidence level”).
Regarding claim 19, Tessiore further discloses wherein a firing window module is programed to calculate the best moment to release a bullet by predicting a hit point on the target according to a specific scenario of each shot (See at least Pages 19, 32, & 34, “confidence level”).
Regarding claim 21, Tessiore discloses a method of controlling the release of bullets from a firearm, comprising: engaging a trigger of the firearm; determining if the trigger is engaged using a trigger sensor that directly or indirectly determines if the trigger is engaged; as long as the trigger is engaged continuously acquiring with one or more sensors real-time image data of the view in front of the firearm; automatically identifying with a computer, legitimate targets in the real-time sensor data, without user intervention; automatically releasing bullets when the firearm is directed toward the identified target; wherein legitimate targets are identified automatically in the real-time image data even if they did not appear in the real-time image data when the trigger was initially engaged (See previous rejections, all aspects already addressed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 13-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tessiore in view of U.S. Pre-Grant Publication 2015/0108215 by Ehrlich (Ehrlich).
Regarding claims 13 and 14, Tessiore discloses a device that is capable of being preconfigured or selectable to release bullets toward less-lethal areas on the target, as such a limitation amounts to intended use.
Additionally and/or alternatively, Tessiore discloses the claimed invention except for the explicit teaching to release bullets toward less-lethal or lethal areas on the target.
Ehrlich, a related prior art reference, discloses [claim 13] wherein the firearm is preconfigured or selectable to release bullets toward less-lethal areas on the target (See at least Paragraph 0030) and [claim 14] wherein the firearm is preconfigured selectable to release bullets toward lethal areas on the target (See at least Paragraph 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Tessiore with the noted teachings or Ehrlich.  The suggestion/motivation for doing so would have been to allow for a greater variety of engagements with targets for lethal takedown or non-lethal takedown as indicated by Ehrlich.
Regarding claim 18, Tessiore discloses a device that is capable of deciding to fire a bullet at lethal areas or less-lethal areas of the target based on the type of firearm and initial settings, as such a limitation amounts to intended use.
Ehrlich, a related prior art reference, discloses wherein the computer decides if to fire a bullet at lethal areas or less-lethal areas of the target based on the type of firearm and initial settings (See at least Paragraph 0030).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Tessiore with the noted teachings or Ehrlich.  The suggestion/motivation for doing so would have been to allow for a greater variety of engagements with targets for lethal takedown or non-lethal takedown as indicated by Ehrlich.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tessiore in view of U.S. Pre-Grant Publication 2019/0346226 by Shneorson et al (Shneorson).
Regarding claim 20, Tessiore does not directly disclose the use of a hammer sensor, but indicates that other types of sensors can be utilized to indicate the condition of the firearm.
Shneorson, a related prior art reference, discloses wherein the trigger sensor is represented by a hammer sensor that determines if the hammer is released and indirectly if the trigger is engaged (See at least Paragraph 0094).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the noted teachings of Tessiore with the noted teachings of Shneorson.  The suggestion/motivation for doing so would have been to collect information on the status of the firearm useful in ensuring proper operation of the firearm.
Response to Arguments
Applicant's arguments filed 20 June 2022 have been fully considered but they are not persuasive.  The rejections have been updated to reflect the new claim limitations as presented in the amendments filed on 20 June 2022.  The amendments necessitated the changes to the rejections presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641